Case: 13-15857   Date Filed: 07/17/2015   Page: 1 of 12


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 13-15857
                         Non-Argument Calendar
                       ________________________

                        Agency No. A200-616-773


MARIA DEL PILAR LEYVA GONZALEZ,
HUGO NAVARRO CASTRO,
HUGO NICOLAS NAVARRO LEYVA,
HUGO ESTEBAN NAVARRO LEYVA,
ANDREA DEL PILAR NAVARRO LEYVA,

                                                                      Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.
                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (July 17, 2015)

Before JORDAN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 13-15857        Date Filed: 07/17/2015       Page: 2 of 12


       Petitioners Maria Del Pilar Leyva Gonzalez (“Leyva”) and her husband and

three minor children (collectively “Petitioners”), natives and citizens of Colombia,

seek review of the Board of Immigration Appeals’s (“BIA”) final order affirming

the Immigration Judge’s (“IJ”) denial of asylum, withholding of removal, and

relief under the United Nations Convention Against Torture (“CAT”). After

review, we dismiss the petition for review in part and deny in part.

                                   I. Factual Background

       In March 2011, Petitioners arrived in the United States and Leyva

immediately requested asylum. After Leyva’s “credible fear” interview,

Petitioners were paroled into the United States and the Department of Homeland

Security issued each Petitioner a notice to appear that charged each with

removability, pursuant to 8 U.S.C. § 1182(a)(7)(A)(i)(I), for being an immigrant

not in possession of a valid entry document. In removal proceedings, Petitioners

conceded that they were removable as charged and filed applications for asylum,

withholding of removal, and CAT relief.1

       The IJ conducted a merits hearing on Petitioners’ applications at which

Leyva, her husband, and her former co-worker testified. According to Leyva’s

credible testimony, she had worked for 21 years as an intelligence officer with



       1
          Although Leyva’s husband and three children each submitted their own asylum
application, their claims for relief are based entirely on the events experienced by Leyva.
                                                 2
                 Case: 13-15857      Date Filed: 07/17/2015     Page: 3 of 12


Colombia’s Department of Administrative Security (“DAS”). 2 From 2006 until

her July 2009 retirement, Leyva was one of the 12 investigators and prosecutors

investigating the financial wing of the El Loco Barrera drug cartel, which was led

by Daniel Barrera Barrera (“Barrera”). In April 2008, Leyva learned of a verbal

threat against those involved in the El Loco Barrera investigation. Two informants

relayed to the investigation’s director, who was in Bogota, that Barrera was

looking for the government officials who were investigating his organization.

Leyva believed this threat was directed at her and another female investigator

because the threat specifically referenced prominent females in Villavicencio and

Bogota, and Leyva was the only high-ranking female investigator in Villavicencio.

The threat indicated that the El Loco Barrera organization was planning to kidnap

either the investigators or members of their family. DAS conducted a risk

assessment, which resulted in officers sporadically patrolling the area around

Leyva’s home. Leyva also used the detectives who worked under her to protect

her.

       Over a year later, in July 2009, Leyva retired from her position with DAS

because she was concerned about her safety. Subsequently, in December 2009,

another investigator was killed outside of his home by the El Loco Barrera cartel.

In February 2010, a threat was sent via the mail to the investigation’s section

       2
           According to Leyva and her former co-worker, DAS is the Colombian equivalent to the
CIA.
                                               3
              Case: 13-15857     Date Filed: 07/17/2015   Page: 4 of 12


director in Villavicencio. The letter mentioned Leyva’s name and stated that

“[y]ou will see what will happen with those who interfere with the patron. Our

most heartfelt condolences to her.” Because Leyva had retired, she did not learn of

this threat until April 2010 when she reported to the section director that she had

received a threat at her home. The April 2010 threat arrived at Leyva’s home in an

envelope with her name on it. The piece of paper inside the envelope stated that

“[i]nformation pays, but with death” and that Leyva should stop interfering “with

the Patron’s employees.” The envelope also included a flier with a picture of

Barrera and one of his high-ranking lieutenants who was in charge of the

enforcement arm of the El Loco Barrera cartel. Because Leyva had retired, DAS

did not provide Leyva and her family with any protection, but told her that she

could report the threats to the prosecutor’s office, which she did.

      As a result of the April 2010 threat, Leyva moved her family to an enclosed

condominium in an isolated area of Villavicencio. Leyva’s children continued to

attend the same school and participate in their extracurricular activities—soccer

games and practice and music lessons and performances—multiple times a week.

Leyva and her husband were not overly concerned about their children’s safety, but

they did try to minimize the risk by taking a taxi. However, her oldest son would

ride his bike four blocks to the soccer field. In October 2010, Leyva testified at the




                                          4
              Case: 13-15857     Date Filed: 07/17/2015    Page: 5 of 12


trial of the El Loco Barrera cartel member Wilmer Ospina, Barrera’s second-in-

command.

      In January 2011, Leyva found a threat written on a napkin under the rug at

the house that her family lived in before moving into the condominium. The

message called Leyva a “son of a bitch” and threatened to kill her. When Leyva

reported this threat to the prosecutor’s office, she learned that the prior threats had

not been investigated. Leyva then contacted a colleague with the U.S. Drug

Enforcement Agency (“DEA”) who told her to come to Bogota. Once in Bogota,

Leyva’s DEA contact provided her with $5,000 to buy plane tickets for her family

to travel to the United States. Leyva feared that she would be killed if she returned

to Colombia because she was still a witness against members of the El Loco

Barrera cartel. Plus, through a magazine article, Leyva had learned that Barrera

had information about all of the DAS investigators because he had purchased a

database containing the investigators’ names and home addresses.

      The testimony of Leyva’s husband and former DAS co-worker, Lilianeli

Mora Salamanca, corroborated Leyva’s testimony about the threats. Salamanca

had worked with Leyva on the El Loco Barrera investigation. While she was

afraid, Salamanca and her son continued to live in Bogota, Colombia without any

issues, but she did take steps to protect herself and her son. Salamanca and her son




                                           5
              Case: 13-15857      Date Filed: 07/17/2015   Page: 6 of 12


lived in a building with security, reported suspicious vehicles to the police, and

avoided going to social events.

      At the end of the hearing, the IJ requested that the parties submit written

closing arguments. After the parties submitted their written closing arguments, but

before the IJ issued a decision, the government moved to supplement the record

with additional evidence that reflected that Barrera had been arrested in Venezuela

and was soon to be extradited to Colombia. In a written decision, the IJ denied

Petitioners’ applications and ordered them removed to Colombia. The BIA

affirmed the IJ’s decision. Before this Court, Petitioners contend that (1) the IJ

procedurally erred and violated their due process rights by relying on the evidence

submitted by the government after closing arguments to deny their claim; (2) the IJ

and BIA erred in denying Petitioners’ asylum applications based on the finding

that Petitioners did not establish past persecution or a well-founded fear of future

persecution; and (3) the IJ and BIA erred in denying their applications for

withholding of removal and CAT relief.

                                    II. Discussion

      We review de novo our own subject matter jurisdiction. Gonzalez-Oropeza

v. U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). A court may not review

a final order of removal unless “the alien has exhausted all administrative remedies

available to the alien as of right.” 8 U.S.C. § 1252(d)(1). If a petitioner has failed


                                           6
                Case: 13-15857       Date Filed: 07/17/2015        Page: 7 of 12


to exhaust her administrative remedies by not raising an issue in her appeal brief to

the BIA, we lack jurisdiction to consider the claim. Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006). To properly exhaust a claim,

the alien must raise the issue in such a way as to give the agency a “full

opportunity” to consider the claim and compile a record adequate for judicial

review. Id. at 1250.

       Here, we lack jurisdiction over Petitioners’ argument that the IJ procedurally

erred and violated their due process rights by considering the evidence submitted

by the government after closing arguments. Petitioners did not exhaust this

argument by raising it in their appeal to the BIA, but instead are raising it for the

first time on appeal. Similarly, Petitioners’ concession before the IJ that they were

ineligible for CAT relief rendered that claim unexhausted, because they did not

give the agency a full opportunity to consider it and compile a record adequate for

judicial review. 3 See Amaya-Artunduaga, 463 F.3d at 1250-51. Accordingly, we

dismiss Petitioners’ petition for review as to these issues.




       3
          In Petitioners’ written closing argument, Leyva acknowledged that it did not appear
that she was eligible for CAT relief. In light of this concession, the IJ denied Petitioners’
requests for CAT relief without considering Petitioners’ eligibility. Likewise, in affirming the
IJ’s decision, the BIA did not consider the merits of Petitioners’ CAT claim, but rather noted that
Leyva had previously acknowledged that she was not eligible for CAT relief. Petitioners have
not argued on appeal that the IJ and BIA erred in their conclusion that Petitioners previously
conceded ineligibility for CAT relief, but instead argue that they are eligible for CAT relief
based on the facts of their case.
                                                 7
              Case: 13-15857    Date Filed: 07/17/2015    Page: 8 of 12


      As to Petitioners’ remaining arguments, we review factual determinations

under the substantial evidence test. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,

1350 (11th Cir. 2009). Under the substantial evidence test, we draw every

reasonable inference from the evidence in favor of the decision, and reverse a

finding of fact only if the record compels a reversal. Id. at 1351. We must affirm

if the BIA’s decision is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. The fact that the record may

support a contrary conclusion is insufficient to reverse. Adefemi v. Ashcroft, 386
F.3d 1022, 1027 (11th Cir. 2004) (en banc).

      An applicant for asylum must meet the Immigration and Nationality Act’s

(“INA”) definition of a refugee. 8 U.S.C. § 1158(b)(1). The INA defines a

refugee as a person who cannot return to his or her home country due to

“persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.” Id.

§ 1101(a)(42)(A). To establish eligibility for asylum, an applicant must

demonstrate either past persecution, or a well-founded fear of future persecution,

based on a statutorily listed factor. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257

(11th Cir. 2006). If the applicant demonstrates past persecution, there is a

rebuttable presumption that she has a well-founded fear of future persecution. Id.




                                          8
              Case: 13-15857     Date Filed: 07/17/2015   Page: 9 of 12


      If the applicant cannot demonstrate past persecution, she must demonstrate

that her well-founded fear of future persecution is subjectively genuine and

objectively reasonable. Id. “The subjective component is generally satisfied by

the applicant’s credible testimony that he or she genuinely fears persecution[,]”

and “[i]n most cases, the objective prong can be fulfilled either by establishing past

persecution or that he or she has a good reason to fear future persecution.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1289 (11th Cir. 2001) (quotation omitted). The

fact that an applicant’s relatives remain in her home country unharmed can be

evidence in support of a conclusion that the alien does not have an objective fear of

future persecution. See Ruiz, 440 F.3d at 1259.

      To qualify for withholding of removal, an applicant must establish that her

life or freedom would be threatened in her country of origin on account of the

alien’s race, religion, nationality, membership in a particular social group, or

political opinion. 8 U.S.C. § 1231(b)(3)(A). The applicant must demonstrate that

she would “more likely than not” be persecuted upon being returned to her country

of origin. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005).

This standard is more stringent than the “well-founded fear” standard for asylum.

Id. An alien cannot meet the higher standard for withholding of removal if she

does not meet the lower asylum standard. Al Najjar, 257 F.3d at 1292-93.




                                          9
             Case: 13-15857       Date Filed: 07/17/2015   Page: 10 of 12


      We have held that “persecution is an extreme concept, requiring more than a

few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sanchez Jimenez v. U.S. Att’y Gen.,

492 F.3d 1223, 1232 (11th Cir. 2007). We have concluded that threats in

conjunction with brief detentions or a minor physical attack that did not result in

serious physical injury do not rise to the level of persecution. See, e.g.,

Kazemzadeh, 577 F.3d at 1353 (arrest, five-hour interrogation and beating,

followed by four-day detention was not persecution); Djonda v. U.S. Att’y Gen.,

514 F.3d 1168, 1171, 1174 (11th Cir. 2008) (36-hour detention, beating and threat

of arrest was not persecution).

      On the other hand, we have found persecution based on repeated death

threats accompanied by the attempted kidnapping of an applicant’s daughter and

the attempted murder of the applicant, whose moving vehicle was shot at multiple

times, albeit the latter was not struck or physically injured. See Sanchez Jimenez,
492 F.3d at 1233. We have also held that an applicant suffered past persecution

based on the totality of circumstances occurring over an 18-month period,

including verbal death threats, an attempted attack, and one attack by three gunmen

who threw the applicant to the ground, hit him with the butt of a rifle, and broke

his nose. Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1257-58 (11th Cir. 2007). In

addition to in-person threats or violence against an applicant, we have held that


                                           10
             Case: 13-15857     Date Filed: 07/17/2015   Page: 11 of 12


threats against others can support a claim of past persecution where the threat

“concomitantly threatens” the applicant. De Santamaria v. U.S. Att’y Gen., 525
F.3d 999, 1009 & n.7 (11th Cir. 2008) (finding past persecution where the

applicant suffered “repeated death threats, two physical attacks [which resulted in

minor physical injuries], the murder of a family friend, and a kidnapping cut short

only by a harrowing escape”).

      Here, substantial evidence supports the IJ and BIA’s finding that Leyva

failed to establish past persecution. Leyva’s testimony establishes that, over an

approximately three-year period, she was threatened four times—two threats were

sent to her former employer DAS and she received two written threats at her home.

Based on our precedent, we cannot conclude that these four threats compel a

conclusion that Leyva was persecuted in the past. See Kazemzadeh, 577 F.3d at

1353; Djonda, 514 F.3d at 1174. Petitioners’ case is distinguishable from those in

which we have found that the record compels a conclusion that the petitioner

suffered past persecution. Unlike De Santamaria, Sanchez Jimenez, and Mejia,

this is not a case where the threats against Leyva were accompanied by attacks or

attempted attacks on Leyva or her family members. See De Santamaria, 525 F.3d

at 1009; Mejia, 498 F.3d at 1257-58; Sanchez Jimenez, 492 F.3d at 1233.

      Substantial evidence also supports the determination that Petitioners failed to

demonstrate a well-founded fear of future persecution. Because Leyva did not


                                         11
             Case: 13-15857      Date Filed: 07/17/2015   Page: 12 of 12


establish past persecution, there is no presumption that she has a well-founded fear

of future persecution. See Ruiz, 440 F.3d at 1257. Both Leyva and Salamanca

testified that most of the people involved in the El Loco Barrera investigation (and

thus similarly situated to Leyva) remain in Colombia unharmed. Salamanca

herself remained in Colombia and she had not received any threats, been attacked,

or had any attempted attacks on herself or her family. Leyva’s former supervisor

retired from DAS and, at the time of the hearing, was the mayor of a municipality

in Colombia. Additionally, as the IJ and BIA correctly noted, Leyva’s father and

siblings, as well as her husband’s parents and siblings, remain in Colombia

unharmed. See Ruiz, 440 F.3d at 1259.

      For all these reasons, the BIA did not err in denying Petitioners’ asylum

applications. Because Petitioners failed to show her eligibility for asylum, the BIA

correctly concluded that Petitioners also failed to meet the higher standard of proof

for withholding of removal. See Al Najjar, 257 F.3d at 1292-93. Accordingly, we

deny the petition as to these issues.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                          12